Citation Nr: 1543224	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-08 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a bilateral hip condition, to include as secondary to service-connected herniated discs of the lumbar spine.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  Jurisdiction of the case is now with the RO in Denver, Colorado.

In July 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

The Veteran maintains that he developed bilateral hip osteoarthritis due to physical activity during active duty service.  At his Board hearing, the Veteran stated his belief that daily runs and marches with excessive loads on his back contributed to abnormal wear on his hips.  A May 2009 treatment record from the Air Force Academy Hospital notes the Veteran was diagnosed with bilateral hip osteoarthritic changes, to include cartilaginous thinning and irregularity.

In support of his claim, the Veteran pointed to a June 1988 service treatment record which noted his complaints of left hip pain in service for four months.  Additionally, a January 1988 treatment record reflects that the Veteran complained of a three-year history of intermittent pain near his rectum that radiated toward his left hip.  In his January 2004 retirement Report of Medical History, the Veteran reported experiencing frequent low back pain with tingling in his right hip radiating to his right knee.  Thus, the evidence of record, which includes evidence of a current diagnosis of bilateral hip osteoarthritis, service treatment records noting in-service symptoms of hip pain, and the Veteran's assertions that his hip condition is due to active duty service, is sufficient to trigger VA's duty to provide an examination with an opinion for this claim.  See 38 C.F.R. § 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, the Veteran's January 2004 retirement Report of Medical History in which he reported experiencing low back pain that radiates to his right hip raises a secondary service connection theory of entitlement.  See 38 C.F.R. § 3.310.  On remand, an examiner should address whether the Veteran's bilateral hip condition is caused or aggravated by his service-connected herniated discs of the lumbar spine.

At his Board hearing, the Veteran testified that he received physical therapy within the last year for his hips at Evans Army Hospital.  Any such reports of treatment, as well as any outstanding VA treatment records, should be obtained and associated with the Veteran's claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA notice as to the matter of secondary service connection under 38 C.F.R. § 3.310.

2.  Obtain and associate with the claims file any outstanding treatment records regarding the Veteran's treatment for bilateral hip conditions from Evans Army Community Hospital in Fort Carson, Colo., as well as any outstanding VA treatment records.  

3.  After completing the above development, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's bilateral hip osteoarthritis is related to active duty service, or whether it is secondary to his service-connected herniated discs of the lumbar spine.  The claims folder is to be furnished to the examiner for review in its entirety.  The examiner should perform any tests or studies deemed necessary.  Following a review of the relevant evidence, the examiner must address the following questions:

(a)  Please list all diagnoses related to the Veteran's bilateral hips. 

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hip condition was caused by the Veteran's service-connected herniated discs of L4-5 and L5-S1?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hip condition was aggravated by the Veteran's service-connected herniated discs of L4-5 and L5-S1?

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed hip condition was etiologically related to his active duty service?  The examiner is asked to specifically address service treatment records which note the Veteran's complaints of hip pain while on active duty.

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of hypertension (i.e., a baseline) before the onset of the aggravation. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


